Exhibit 10.1

 

 

 

 

NATURE’S SUNSHINE PRODUCTS, INC.

 

2012 STOCK INCENTIVE PLAN

 

AUGUST 1, 2012

 

 

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

Section 1.

Purpose

1

 

 

 

Section 2.

Definitions

1

 

 

 

Section 3.

Administration

4

 

 

 

(a)

Power and Authority of the Committee

4

 

 

 

(b)

Power and Authority of the Board

5

 

 

 

Section 4.

Shares Available for Awards

5

 

 

 

(a)

Shares Available

5

 

 

 

(b)

Accounting for Awards

5

 

 

 

(c)

Adjustments

6

 

 

 

(d)

Award Limitations Under the Plan

6

 

 

 

Section 5.

Eligibility

7

 

 

 

Section 6.

Awards

7

 

 

 

(a)

Options

7

 

 

 

(b)

Stock Appreciation Rights

9

 

 

 

(c)

Restricted Stock and Restricted Stock Units

9

 

 

 

(d)

Performance Awards

10

 

 

 

(e)

Dividend Equivalents

12

 

 

 

(f)

Stock Awards

12

 

 

 

(g)

Other Stock-Based Awards

12

 

 

 

(h)

General

12

 

 

 

Section 7.

Amendment and Termination; Corrections

15

 

 

 

(a)

Amendments to the Plan

15

 

 

 

(b)

Amendments to Awards

15

 

 

 

(c)

Correction of Defects, Omissions and Inconsistencies

15

 

 

 

Section 8.

Income Tax Withholding

16

 

 

 

Section 9.

General Provisions

16

 

 

 

(a)

No Rights to Awards

16

 

 

 

(b)

Award Agreements

16

 

 

 

(c)

Plan Provisions Control

16

 

 

 

(d)

No Rights of Stockholders

16

 

 

 

(e)

No Limit on Other Compensation Arrangements

16

 

i

--------------------------------------------------------------------------------


 

(f)

No Right to Employment

17

 

 

 

(g)

Governing Law

17

 

 

 

(h)

Severability

17

 

 

 

(i)

No Trust or Fund Created

17

 

 

 

(j)

Other Benefits

17

 

 

 

(k)

No Fractional Shares

17

 

 

 

(l)

Headings

17

 

 

 

(m)

Consultation With Professional Tax and Investment Advisors

18

 

 

 

(n)

Foreign Employees and Foreign Law Considerations

18

 

 

 

(o)

Blackout Periods

18

 

 

 

Section 10.

Effective Date of the Plan

18

 

 

 

Section 11.

Term of the Plan

19

 

ii

--------------------------------------------------------------------------------


 

NATURE’S SUNSHINE PRODUCTS, INC.
2012 STOCK INCENTIVE PLAN

 

Section 1.                                          Purpose

 

The purpose of the Plan is to promote the interests of the Company and its
stockholders by aiding the Company in attracting and retaining employees,
officers, consultants, independent contractors, advisors and non-employee
directors capable of assuring the future success of the Company, to offer such
persons incentives to put forth maximum efforts for the success of the Company’s
business and to compensate such persons through various stock-based arrangements
and provide them with opportunities for stock ownership in the Company, thereby
aligning the interests of such persons with the Company’s stockholders.

 

Section 2.              Definitions

 

As used in the Plan, the following terms shall have the meanings set forth
below:

 

(a)           “Affiliate” shall mean (i) any entity that, directly or indirectly
through one or more intermediaries, is controlled by the Company and (ii) any
entity in which the Company has a significant equity interest, in each case as
determined by the Committee.

 

(b)           “Award” shall mean any Option, Stock Appreciation Right,
Restricted Stock, Restricted Stock Unit, Performance Award, Dividend Equivalent,
Stock Award or Other Stock-Based Award granted under the Plan.

 

(c)           “Award Agreement” shall mean any written agreement, contract or
other instrument or document evidencing an Award granted under the Plan.  An
Award Agreement may be in an electronic medium and need not be signed by a
representative of the Company or the Participant.  Each Award Agreement shall be
subject to the applicable terms and conditions of the Plan and any other terms
and conditions (not inconsistent with the Plan) determined by the Committee.

 

(d)           “Board” shall mean the Board of Directors of the Company.

 

(e)           “Change in Control” shall have the meaning ascribed to such term
in an Award Agreement between the Participant and the Company.

 

(f)            “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time, and any regulations promulgated thereunder.

 

(g)           “Committee” shall mean the committee designated by the Board to
administer the Plan.  The Committee shall be comprised of not less than such
number of Directors as shall be required to permit Awards granted under the Plan
to qualify under Rule 16b-3, and each member of the Committee shall be a
“non-employee director” within the meaning of Rule 16b-3 and an “outside
director” within the meaning of Section 162(m).  The Company expects to have the
Plan administered in accordance with the requirements for the award of
“qualified performance-based compensation” within the meaning of Section 162(m).

 

--------------------------------------------------------------------------------


 

(h)           “Company” shall mean Nature’s Sunshine Products, Inc., a Utah
corporation, and any successor corporation.

 

(i)            “Director” shall mean a member of the Board.

 

(j)            “Dividend Equivalent” shall mean any right granted under
Section 6(e) of the Plan.

 

(k)           “Eligible Person” shall mean any employee, officer, consultant,
independent contractor, advisor or non-employee director providing services to
the Company or any Affiliate whom the Committee determines to be an Eligible
Person.  An Eligible Person must be a natural person.

 

(l)            “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

 

(m)          “Fair Market Value” shall mean, with respect to any property
(including, without limitation, any Shares or other securities), the fair market
value of such property determined by such methods or procedures as shall be
established from time to time by the Committee.  Notwithstanding the foregoing,
unless otherwise determined by the Committee, the Fair Market Value of Shares on
a given date for purposes of the Plan shall be the closing sale price of the
Shares as reported on the consolidated transaction reporting system on such date
or, if such exchange is not open for trading on such date, on the most recent
preceding date that such exchange is open for trading.

 

(n)           “Incentive Stock Option” shall mean an option granted under
Section 6(a) of the Plan that is intended to meet the requirements of
Section 422 of the Code or any successor provision.

 

(o)           “Non-Qualified Stock Option” shall mean an option granted under
Section 6(a) of the Plan that is not intended to be an Incentive Stock Option.

 

(p)           “Option” shall mean an Incentive Stock Option or a Non-Qualified
Stock Option to purchase shares of the Company.

 

(q)           “Other Stock-Based Award” shall mean any right granted under
Section 6(g) of the Plan.

 

(r)            “Participant” shall mean an Eligible Person designated to be
granted an Award under the Plan.

 

(s)           “Performance Award” shall mean any right granted under
Section 6(d) of the Plan.

 

(t)            “Performance Goal” shall mean one or more of the following
performance goals, either individually, alternatively or in any combination,
applied on a corporate, subsidiary, division, business unit or line of business
basis:  sales, revenue, costs, expenses, earnings (including one or more of net
profit after tax, gross profit, operating profit, earnings before interest and
taxes, earnings before interest, taxes, depreciation and amortization and net

 

2

--------------------------------------------------------------------------------


 

earnings), earnings per share, earnings per share from continuing operations,
operating income, pre-tax income, operating income margin, net income, margins
(including one or more of gross, operating and net income margins), returns
(including one or more of return on actual or proforma assets, net assets,
equity, investment, capital and net capital employed), stockholder return
(including total stockholder return relative to an index or peer group), stock
price, economic value added, cash generation, cash flow, unit volume, working
capital, market share, cost reductions, number of customers, workforce
satisfaction and diversity goals, environmental health and safety goals,
employee retention, customer satisfaction, completion of key projects and
strategic plan development and implementation and key metrics.  Each such
performance goal may be based (i) solely by reference to absolute results of
individual performance or organizational performance at various levels (e.g.,
the Company’s performance or the performance of a subsidiary, division, business
segment or business unit of the Company) or (ii) upon organizational performance
relative to the comparable performance of other companies selected by the
Committee.  To the extent consistent with Section 162(m), the Committee may also
exclude charges related to an event or occurrence which the Committee determines
should appropriately be excluded, including (X) restructurings, discontinued
operations, extraordinary items, and other unusual or non-recurring charges,
(Y) an event either not directly related to the operations of the Company or not
within the reasonable control of the Company’s management, or (Z) the cumulative
effects of tax or accounting changes in accordance with U.S. generally accepted
accounting principles (or other accounting principles which may then be in
effect).

 

(u)           “Person” shall mean any individual or entity, including a
corporation, partnership, limited liability company, association, joint venture
or trust.

 

(v)           “Plan” shall mean the Nature’s Sunshine Products, Inc. 2009 Stock
Incentive Plan, as amended from time to time.

 

(w)          “Restricted Stock” shall mean any Share granted under
Section 6(c) of the Plan.

 

(x)            “Restricted Stock Unit” shall mean any unit granted under
Section 6(c) of the Plan evidencing the right to receive a Share (or a cash
payment equal to the Fair Market Value of a Share) at some future date.

 

(y)           “Rule 16b-3” shall mean Rule 16b-3 promulgated by the Securities
and Exchange Commission under the Securities Exchange Act of 1934, as amended,
or any successor rule or regulation.

 

(z)            “Section 162(m)” shall mean Section 162(m) of the Code, or any
successor provision, and the applicable Treasury Regulations promulgated
thereunder.

 

(aa)         “Section 409A” shall mean Section 409A of the Code, or any
successor provision, and applicable Treasury Regulations and other applicable
guidance thereunder.

 

(bb)         “Securities Act” shall mean the Securities Act of 1933, as amended.

 

(cc)         “Shares” shall mean shares of Common Stock, no par value per share,
of the Company or such other securities or property as may become subject to
Awards pursuant to an adjustment made under Section 4(c) of the Plan.

 

3

--------------------------------------------------------------------------------


 

(dd)         “Specified Employee” shall mean a specified employee as defined in
Section 409A(a)(2)(B) of the Code or applicable proposed or final regulations
under Section 409A, determined in accordance with procedures established by the
Company and applied uniformly with respect to all plans maintained by the
Company that are subject to Section 409A.

 

(ee)         “Stock Appreciation Right” shall mean any right granted under
Section 6(b) of the Plan.

 

(ff)           “Stock Award” shall mean any Share granted under Section 6(b) of
the Plan.

 

(gg)         “2009 Plan” shall mean the Nature’s Sunshine Products, Inc. 2009
Stock Incentive Plan.

 

Section 3.              Administration

 

(a)           Power and Authority of the Committee.  The Plan shall be
administered by the Committee.  Subject to the express provisions of the Plan
and to applicable law, the Committee shall have full power and authority to: 
(i) designate Participants; (ii) determine the type or types of Awards to be
granted to each Participant under the Plan; (iii) determine the number of Shares
to be covered by (or the method by which payments or other rights are to be
calculated in connection with) each Award; (iv) determine the terms and
conditions of any Award or Award Agreement; (v) amend the terms and conditions
of any Award or Award Agreement, provided, however, that, except as otherwise
permitted in connection with an event as provided under Section 4(c) hereof, the
Committee shall not reprice, adjust or amend the exercise price of Options or
the grant price of Stock Appreciation Rights previously awarded to any
Participant, whether through amendment, cancellation or any other means;
(vi) accelerate the exercisability of any Award or the lapse of any restrictions
relating to any Award, (vii) determine whether, to what extent and under what
circumstances Awards may be exercised in cash, Shares, promissory notes
(provided, however, that the par value of any Shares to be issued pursuant to
such exercise shall be paid in the form of cash, services rendered, personal
property, real property or a combination thereof and the acceptance of such
promissory notes does not conflict with Section 402 of the Sarbanes-Oxley Act of
2002), other securities, other Awards or other property, or canceled, forfeited
or suspended; (viii)  interpret and administer the Plan and any instrument or
agreement, including an Award Agreement, relating to the Plan; (ix) establish,
amend, suspend or waive such rules and regulations and appoint such agents as it
shall deem appropriate for the proper administration of the Plan; (x) make any
other determination and take any other action that the Committee deems necessary
or desirable for the administration of the Plan; and (xi) adopt such
modifications, rules, procedures and subplans as may be necessary or desirable
to comply with provisions of the laws of non-U.S. jurisdictions in which the
Company or an Affiliate may operate, including, without limitation, establishing
any special rules for Affiliates, Eligible Persons or Participants located in
any particular country, in order to meet the objectives of the Plan and to
ensure the viability of the intended benefits of Awards granted to Participants
located in such non-United States jurisdictions.  Unless otherwise expressly
provided in the Plan, all designations, determinations, interpretations and
other decisions under or with respect to the Plan or any Award or Award
Agreement shall be within the sole discretion of the Committee,

 

4

--------------------------------------------------------------------------------


 

may be made at any time and shall be final, conclusive and binding upon any
Participant, any holder or beneficiary of any Award or Award Agreement, and any
employee of the Company or any Affiliate.

 

(b)           Power and Authority of the Board.  Notwithstanding anything to the
contrary contained herein, the Board may, at any time and from time to time,
without any further action of the Committee, exercise the powers and duties of
the Committee under the Plan, unless the exercise of such powers and duties by
the Board would cause the Plan not to comply with the requirements of Rule 16b-3
or Section 162(m).

 

Section 4.              Shares Available for Awards

 

(a)           Shares Available.  Subject to adjustment as provided in
Section 4(c) of the Plan, the aggregate number of Shares that may be issued
under all Awards under the Plan shall be the sum of:  (i) One Million Five
Hundred Thousand (1,500,000) and (ii) any Shares subject to any award under the
2009 Plan that, after the effective date of this Plan, are not purchased or are
forfeited or reacquired by the Company, or otherwise not delivered due to
termination or cancellation of such award, up to a maximum of 400,000 shares. 
Shares to be issued under the Plan may be authorized but unissued Shares,
treasury shares or Shares acquired in the open market or otherwise. 
Notwithstanding the foregoing, (i) the number of Shares available for granting
Incentive Stock Options under the Plan shall not exceed One Million Five Hundred
Thousand (1,500,000), subject to adjustment as provided in Section 4(c) of the
Plan and subject to the provisions of Section 422 or 424 of the Code or any
successor provision and (ii) the number of Shares available for granting
Restricted Stock and Restricted Stock Units shall not exceed Seven Hundred and
Fifty Thousand (750,000), subject to adjustment as provided in Section 4(c) of
the Plan.  If an Award terminates or is forfeited or cancelled without the
issuance of any Shares, or if any Shares covered by an Award or to which an
Award relates are not issued for any other reason, then the number of Shares
counted against the aggregate number of Shares available under the Plan with
respect to such Award, to the extent of any such termination, forfeiture,
cancellation or other event, shall again be available for granting Awards under
the Plan.  If Shares of Restricted Stock are forfeited or otherwise reacquired
by the Company prior to vesting, whether or not dividends have been paid on such
Shares, then the number of Shares counted against the aggregate number of Shares
available under the Plan with respect to such Award of Restricted Stock, to the
extent of any such forfeiture or reacquisition by the Company, shall again be
available for granting Awards under the Plan.  Shares that are withheld in full
or partial payment to the Company of the purchase or exercise price relating to
an Award or in connection with the satisfaction of tax obligations relating to
an Award shall not be available for granting Awards under the Plan.

 

(b)           Accounting for Awards.  For purposes of this Section 4, if an
Award entitles the holder thereof to receive or purchase Shares, the number of
Shares covered by such Award or to which such Award relates shall be counted on
the date of grant of such Award against the aggregate number of Shares available
for granting Awards under the Plan.  For Stock Appreciation Rights settled in
Shares upon exercise, the aggregate number of Shares with respect to which the
Stock Appreciation Right is exercised, rather than the number of Shares actually
issued upon exercise, shall be counted against the number of Shares available
for Awards under the Plan.  Awards that do not entitle the holder thereof to
receive or purchase

 

5

--------------------------------------------------------------------------------


 

Shares and Awards that are settled in cash shall not be counted against the
aggregate number of Shares available for Awards under the Plan.

 

(c)           Adjustments.  In the event that any dividend or other distribution
(whether in the form of cash, Shares, other securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of Shares
or other securities of the Company, issuance of warrants or other rights to
purchase Shares or other securities of the Company or other similar corporate
transaction or event affects the Shares such that an adjustment is necessary in
order to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, then the Committee shall, in such
manner as it may deem equitable, adjust any or all of (i) the number and type of
Shares (or other securities or other property) that thereafter may be made the
subject of Awards, (ii) the number and type of Shares (or other securities or
other property) available for granting Incentive Stock Options, (iii) the number
and type of Shares (or other securities or other property) available for
granting Restricted Stock and Restricted Stock Units, (iv) the number and type
of Shares (or other securities or other property) subject to awards under the
2009 Plan that may be added to the share reserve under the Plan, (v) the number
and type of Shares (or other securities or other property) subject to
outstanding Awards, (vi) the purchase price or exercise price with respect to
any Award and (vii) the limitations contained in Section 4(d) of the Plan;
provided, however, that the number of Shares covered by any Award or to which
such Award relates shall always be a whole number.  Such adjustment shall be
made by the Committee or the Board, whose determination in that respect shall be
final, binding and conclusive.

 

(d)           Award Limitations Under the Plan.

 

(i)                                     Section 162(m) Limitation for Certain
Types of Awards.  No Eligible Person may be granted Options, Stock Appreciation
Rights or any other Award or Awards under the Plan, the value of which Award or
Awards is based solely on an increase in the value of the Shares after the date
of grant of such Award or Awards, and which is intended to represent “qualified
performance-based compensation” with the meaning of Section 162(m), for more
than Four Hundred Thousand (400,000) Shares (subject to adjustment as provided
for in Section 4(c) of the Plan), in the aggregate in any taxable year.

 

(ii)                                  Section 162(m) Limitation for Performance
Awards Denominated in Shares.  No Eligible Person may be granted Performance
Awards denominated in Shares (including, without limitation, Restricted Stock
and Restricted Stock Units, but excluding Awards described in
Section 4(d)(i) above), and which are intended to represent “qualified
performance-based compensation” with the meaning of Section 162(m), for more
than Four Hundred Thousand (400,000) Shares (subject to adjustment as provided
for in Section 4(c) of the Plan), in the aggregate in any taxable year.

 

(iii)                               Section 162(m) Limitation for Performance
Awards Denominated in Cash.  The maximum amount payable pursuant to all
Performance Awards

 

6

--------------------------------------------------------------------------------


 

denominated in cash to any Participant in the aggregate in any taxable year
shall be One Million Dollars ($1,000,000) in value, whether payable in cash,
Shares or other property.  The limitation contained in this
Section 4(d)(iii) does not apply to any Award subject to the limitation
contained in Section 4(d)(i) or Section 4(d)(ii).  The limitation contained in
this Section 4(d)(iii) shall apply only with respect to Awards granted under
this Plan, and limitations on awards granted under any other stockholder
approved executive incentive plan maintained by the Company will be governed
solely by the terms of such other plan.

 

Section 5.              Eligibility

 

Any Eligible Person shall be eligible to be designated a Participant.  In
determining which Eligible Persons shall receive an Award and the terms of any
Award, the Committee may take into account the nature of the services rendered
by the respective Eligible Persons, their present and potential contributions to
the success of the Company or such other factors as the Committee, in its
discretion, shall deem relevant.  Notwithstanding the foregoing, an Incentive
Stock Option may only be granted to full-time or part-time employees (which term
as used herein includes, without limitation, officers and directors who are also
employees), and an Incentive Stock Option shall not be granted to an employee of
an Affiliate unless such Affiliate is also a “subsidiary corporation” of the
Company within the meaning of Section 424(f) of the Code or any successor
provision.

 

Section 6.              Awards

 

(a)           Options.  The Committee is hereby authorized to grant Options to
Eligible Persons with the following terms and conditions and with such
additional terms and conditions not inconsistent with the provisions of the Plan
as the Committee shall determine:

 

(i)                                     Exercise Price.  The purchase price per
Share purchasable under an Option shall be determined by the Committee and shall
not be less than 100% of the Fair Market Value of a Share on the date of grant
of such Option; provided, however, that the Committee may designate a purchase
price below Fair Market Value on the date of grant (A) to the extent necessary
or appropriate, as determined by the Committee, to satisfy applicable legal or
regulatory requirements of a foreign jurisdiction or (B) if the Option is
granted in substitution for a stock option previously granted by an entity that
is acquired by or merged with the Company or an Affiliate.

 

(ii)                                  Option Term.  The term of each Option
shall be fixed by the Committee at the time but shall not be longer than ten
(10) years from the date of grant.

 

(iii)                               Time and Method of Exercise.  The Committee
shall determine the time or times at which an Option may be exercised in whole
or in part and the method or methods by which, and the form or forms (including,
without limitation, cash, Shares, promissory notes (provided, however, that the
par value of any Shares to be issued pursuant to such exercise shall be paid in

 

7

--------------------------------------------------------------------------------


 

the form of cash, services rendered, personal property, real property or a
combination thereof and the acceptance of such promissory notes does not
conflict with Section 402 of the Sarbanes-Oxley Act of 2002), other securities,
other Awards or other property, or any combination thereof, having a Fair Market
Value on the exercise date equal to the applicable exercise price) in which,
payment of the exercise price with respect thereto may be made or deemed to have
been made.  The Committee may, in its discretion, permit an Option to be
exercised through a special sale and remittance procedure pursuant to which the
Participant shall concurrently provide instructions to (a) a brokerage firm
(reasonably satisfactory to the Company for purposes of administering such
procedure in compliance with the Company’s pre-clearance/pre-notification
policies) to effect the immediate sale of all or a portion of the purchased
shares and remit to the Company, out of the sale proceeds available on the
settlement date, sufficient funds to cover the aggregate exercise price payable
for the purchased shares plus all applicable income and employment taxes
required to be withheld by the Company by reason of such exercise and (b) the
Company to deliver the certificates for the purchased shares directly to such
brokerage firm on such settlement date in order to complete the sale. 
Alternatively, except with respect to Incentive Stock Options, the Committee
may, in its discretion, permit an Option to be exercised by delivering to the
Participant a number of Shares having an aggregate Fair Market Value (determined
as of the date of exercise) equal to the excess, if positive, of the Fair Market
Value of the Shares underlying the Option being exercised, on the date of
exercise, over the exercise price of the Option for such Shares.

 

(iv)                              Incentive Stock Options.  Notwithstanding
anything in the Plan to the contrary, the following additional provisions shall
apply to the grant of stock options which are intended to qualify as Incentive
Stock Options, provided, however, that in the event the Plan fails to be
approved by the stockholders of the Company within one year of its adoption by
the Board as required in Section 10, such Incentive Stock Options shall be
deemed to be Non-Qualified Stock Options issued under the Plan:

 

(A)                              The Committee will not grant Incentive Stock
Options in which the aggregate Fair Market Value (determined as of the time the
Option is granted) of the Shares with respect to which Incentive Stock Options
are exercisable for the first time by any Participant during any calendar year
(under this Plan and all other plans of the Company and its Affiliates) shall
exceed $100,000.

 

(B)                                All Incentive Stock Options must be granted
within ten years from the earlier of the date on which this Plan was adopted by
the Board or the date this Plan was approved by the stockholders of the Company.

 

8

--------------------------------------------------------------------------------


 

(C)                                Unless sooner exercised, all Incentive Stock
Options shall expire and no longer be exercisable no later than 10 years after
the date of grant; provided, however, that in the case of a grant of an
Incentive Stock Option to a Participant who, at the time such Option is granted,
owns (within the meaning of Section 422 of the Code) stock possessing more than
10% of the total combined voting power of all classes of stock of the Company or
of its Affiliate, such Incentive Stock Option shall expire and no longer be
exercisable no later than 5 years from the date of grant.

 

(D)                               The purchase price per Share for an Incentive
Stock Option shall be not less than 100% of the Fair Market Value of a Share on
the date of grant of the Incentive Stock Option; provided, however, that, in the
case of the grant of an Incentive Stock Option to a Participant who, at the time
such Option is granted, owns (within the meaning of Section 422 of the Code)
stock possessing more than 10% of the total combined voting power of all classes
of stock of the Company or of its Affiliate, the purchase price per Share
purchasable under an Incentive Stock Option shall be not less than 110% of the
Fair Market Value of a Share on the date of grant of the Incentive Stock Option.

 

(E)                                 Any Incentive Stock Option authorized under
the Plan shall contain such other provisions as the Committee shall deem
advisable, but shall in all events be consistent with and contain all provisions
required in order to qualify the Option as an Incentive Stock Option.

 

(b)           Stock Appreciation Rights.  The Committee is hereby authorized to
grant Stock Appreciation Rights to Eligible Persons subject to the terms of the
Plan and any applicable Award Agreement.  A Stock Appreciation Right granted
under the Plan shall confer on the holder thereof a right to receive upon
exercise thereof the excess of (i) the Fair Market Value of one Share on the
date of exercise over (ii) the grant price of the Stock Appreciation Right as
specified by the Committee, which price shall not be less than 100% of the Fair
Market Value of one Share on the date of grant of the Stock Appreciation Right;
provided, however, that the Committee may designate a grant price below Fair
Market Value on the date of grant (A) to the extent necessary or appropriate, as
determined by the Committee, to satisfy applicable legal or regulatory
requirements of a foreign jurisdiction or (B) if the Stock Appreciation Right is
granted in substitution for a stock appreciation right previously granted by an
entity that is acquired by or merged with the Company or an Affiliate.  Subject
to the terms of the Plan and any applicable Award Agreement, the grant price,
term, methods of exercise, dates of exercise, methods of settlement and any
other terms and conditions of any Stock Appreciation Right shall be as
determined by the Committee.  The Committee may impose such conditions or
restrictions on the exercise of any Stock Appreciation Right as it may deem
appropriate.

 

(c)           Restricted Stock and Restricted Stock Units.  The Committee is
hereby authorized to grant an Award of Restricted Stock and Restricted Stock
Units to Eligible Persons with the

 

9

--------------------------------------------------------------------------------


 

following terms and conditions and with such additional terms and conditions not
inconsistent with the provisions of the Plan as the Committee shall determine:

 

(i)                                     Restrictions.  Shares of Restricted
Stock and Restricted Stock Units shall be subject to such restrictions as the
Committee may impose (including, without limitation, any limitation on the right
to vote a Share of Restricted Stock or the right to receive any dividend or
other right or property with respect thereto), which restrictions may lapse
separately or in combination at such time or times, in such installments or
otherwise as the Committee may deem appropriate.  Notwithstanding the foregoing,
the Committee may permit acceleration of vesting of such Awards in the event of
the Participant’s death, disability or retirement or a Change in Control.

 

(ii)                                  Issuance and Delivery of Shares.  Any
Restricted Stock granted under the Plan shall be issued at the time such Awards
are granted and may be evidenced in such manner as the Committee may deem
appropriate, including book-entry registration or issuance of a stock
certificate or certificates, which certificate or certificates shall be held by
the Company.  Such certificate or certificates shall be registered in the name
of the Participant and shall bear an appropriate legend referring to the
restrictions applicable to such Restricted Stock.  Shares representing
Restricted Stock that are no longer subject to restrictions shall be delivered
to the Participant promptly after the applicable restrictions lapse or are
waived.  In the case of Restricted Stock Units, no Shares shall be issued at the
time such Awards are granted.  Upon the lapse or waiver of restrictions and the
restricted period relating to Restricted Stock Units evidencing the right to
receive Shares, such Shares shall be issued and delivered to the holder of the
Restricted Stock Units.

 

(iii)                               Forfeiture.  Except as otherwise determined
by the Committee, upon a Participant’s termination of employment or resignation
or removal as a director (in either case, as determined under criteria
established by the Committee) during the applicable restriction period, all
Shares of Restricted Stock and all Restricted Stock Units held by the
Participant at such time shall be forfeited and reacquired by the Company;
provided, however, that the Committee may, when it finds that a waiver would be
in the best interest of the Company, waive in whole or in part any or all
remaining restrictions with respect to Shares of Restricted Stock or Restricted
Stock Units, except as otherwise provided in the Award Agreement.

 

(d)           Performance Awards.  The Committee is hereby authorized to grant
Performance Awards to Eligible Persons subject to the terms of the Plan and any
applicable Award Agreement.  A Performance Award granted under the Plan (i) may
be denominated or payable in cash, Shares (including, without limitation,
Restricted Stock and Restricted Stock Units), other securities, other Awards or
other property and (ii) shall confer on the holder thereof the right to receive
payments, in whole or in part, upon the achievement of one or more objective

 

10

--------------------------------------------------------------------------------


 

Performance Goals during such performance periods as the Committee shall
establish.  Subject to the terms of the Plan, the Performance Goals to be
achieved during any performance period, the length of any performance period,
the amount of any Performance Award granted, the amount of any payment or
transfer to be made pursuant to any Performance Award and any other terms and
conditions of any Performance Award shall be determined by the Committee. 
Performance Awards that are granted to Eligible Persons who may be “covered
employees” under Section 162(m) and that are intended to be “qualified
performance-based compensation” within the meaning of Section 162(m), to the
extent required by Section 162(m), shall be conditioned solely on the
achievement of one or more objective Performance Goals established by the
Committee within the time prescribed by Section 162(m), and shall otherwise
comply with the requirements of Section 162(m), as described below.

 

(i)                                     Timing of Designations; Duration of
Performance Periods.  For each Award intended to be “qualified performance-based
compensation”, the Committee shall, not later than 90 days after the beginning
of each performance period, (i) designate all Participants for such performance
period and (ii) establish the objective performance factors for each Participant
for that performance period on the basis of one or more of Performance Goals;
provided that, with respect to such Performance Goals, the outcome is
substantially uncertain at the time the Committee actually establishes the
Performance Goal.  The Committee shall have sole discretion to determine the
applicable performance period, provided that in the case of a performance period
less than 12 months, in no event shall a performance goal be considered to be
pre-established if it is established after 25 percent of the performance period
(as scheduled in good faith at the time the Performance Goal is established) has
elapsed.

 

(ii)                                  Certification.  Following the close of
each performance period and prior to payment of any amount to a Participant with
respect to an Award intended to be “qualified performance-based compensation,”
the Committee shall certify in writing as to the attainment of all factors
(including the performance factors for a Participant) upon which any payments to
a Participant for that performance period are to be based.

 

(iii)                               Payment of Qualified Performance Awards. 
Certified Awards shall be paid no later than two and one-half months following
the conclusion of the applicable performance period; provided, however, that the
Committee may establish procedures that allow for the payment of Awards on a
deferred basis subject to the requirements of Section 409A.  The Committee may,
in its discretion, reduce the amount of a payout achieved and otherwise to be
paid in connection with an Award intended to be “qualified performance-based
compensation,” but may not exercise discretion to increase such amount.

 

(iv)                              Certain Events.  If a Participant dies or
becomes permanently and totally disabled before the end of a performance period
or after the performance period and before an Award is paid, the Committee may,
in its discretion,

 

11

--------------------------------------------------------------------------------


 

determine that the Participant shall be paid a pro-rated portion of the Award
that the Participant would have received but for his or her death or disability.

 

(e)           Dividend Equivalents.  The Committee is hereby authorized to grant
Dividend Equivalents to Eligible Persons under which the Participant shall be
entitled to receive payments (in cash, Shares, other securities, other Awards or
other property as determined in the discretion of the Committee) equivalent to
the amount of cash dividends paid by the Company to holders of Shares with
respect to a number of Shares determined by the Committee.  Subject to the terms
of the Plan and any applicable Award Agreement, such Dividend Equivalents may
have such terms and conditions as the Committee shall determine.

 

(f)            Stock Awards.  The Committee is hereby authorized to grant to
Eligible Persons Shares without restrictions thereon, as deemed by the Committee
to be consistent with the purpose of the Plan.  Subject to the terms of the Plan
and any applicable Award Agreement, such Stock Awards may have such terms and
conditions as the Committee shall determine.

 

(g)           Other Stock-Based Awards.  The Committee is hereby authorized to
grant to Eligible Persons such other Awards that are denominated or payable in,
valued in whole or in part by reference to, or otherwise based on or related to,
Shares (including, without limitation, securities convertible into Shares), as
are deemed by the Committee to be consistent with the purpose of the Plan.  The
Committee shall determine the terms and conditions of such Awards, subject to
the terms of the Plan and any applicable Award Agreement.  Shares or other
securities delivered pursuant to a purchase right granted under this Section
6(g) shall be purchased for consideration having a value equal to at least 100%
of the Fair Market Value of such Shares, or other securities on the date the
purchase right is granted.  The consideration paid by the Participant may be
paid by such method or methods and in such form or forms (including, without
limitation, cash, Shares, promissory notes (provided, however, that the par
value of any Shares to be issued pursuant to such exercise shall be paid in the
form of cash, services rendered, personal property, real property or a
combination thereof and the acceptance such promissory notes does not conflict
with Section 402 of the Sarbanes-Oxley Act of 2002), other securities, other
Awards or other property or any combination thereof), as the Committee shall
determine.

 

(h)           General.

 

(i)                                     Consideration for Awards.  Awards may be
granted for no cash consideration or for any cash or other consideration as may
be determined by the Committee or required by applicable law.

 

(ii)                                  Awards May Be Granted Separately or
Together.  Awards may, in the discretion of the Committee, be granted either
alone or in addition to, in tandem with or in substitution for any other Award
or any award granted under any other plan of the Company or any Affiliate. 
Awards granted in addition to or in tandem with other Awards or in addition to
or in tandem with awards granted under any other plan of the Company or any
Affiliate

 

12

--------------------------------------------------------------------------------


 

may be granted either at the same time as or at a different time from the grant
of such other Awards or awards.

 

(iii)                               Forms of Payment under Awards.  Subject to
the terms of the Plan and of any applicable Award Agreement, payments or
transfers to be made by the Company or an Affiliate upon the grant, exercise or
payment of an Award may be made in such form or forms as the Committee shall
determine (including, without limitation, cash, Shares, promissory notes
(provided, however, that the acceptance of such promissory notes does not
conflict with Section 402 of the Sarbanes-Oxley Act of 2002), other securities,
other Awards or other property or any combination thereof), and may be made in a
single payment or transfer, in installments or on a deferred basis, in each case
in accordance with rules and procedures established by the Committee.  Such
rules and procedures may include, without limitation, provisions for the payment
or crediting of reasonable interest on installment or deferred payments or the
grant or crediting of Dividend Equivalents with respect to installment or
deferred payments.

 

(iv)                              Term of Awards.  Subject to Section
6(a)(iv)(C), the term of each Award shall be for a period not to exceed ten (10)
years from the date of grant.

 

(v)                                 Limits on Transfer of Awards.  Except as
otherwise provided by the Committee or in this Section 6(h)(v), no Award (other
than a Stock Award) and no right under any such Award shall be transferable by a
Participant other than by will or by the laws of descent and distribution. 
Notwithstanding the immediately preceding sentence, no Incentive Stock Option
shall be transferable by a Participant other than by will or by the laws of
descent and distribution.  The Committee may establish procedures as it deems
appropriate for a Participant to designate a Person or Persons, as beneficiary
or beneficiaries, to exercise the rights of the Participant and receive any
property distributable with respect to any Award in the event of the
Participant’s death.  The Committee, in its discretion and subject to such
additional terms and conditions as it determines, may permit a Participant to
transfer a Non-Qualified Stock Option to any “family member” (as defined in the
General Instructions to Form S-8 (or any successor to such Instructions or such
Form) under the Securities Act) at any time that such Participant holds such
Option, provided that such transfers may not be for value (as defined in the
General Instructions to Form S-8 (or any successor to such Instructions or such
Form) under the Securities Act) and the family member may not make any
subsequent transfers other than by will or by the laws of descent and
distribution.  Each Award under the Plan or right under any such Award shall be
exercisable during the Participant’s lifetime only by the Participant (except as
provided herein or in an Award Agreement or amendment thereto relating to a
Non-Qualified Stock Option) or, if permissible under applicable law, by the
Participant’s guardian or legal representative.  No Award (other than a Stock
Award) or right under any

 

13

--------------------------------------------------------------------------------


 

such Award may be pledged, alienated, attached or otherwise encumbered, and any
purported pledge, alienation, attachment or encumbrance thereof shall be void
and unenforceable against the Company or any Affiliate.

 

(vi)                              Restrictions; Securities Exchange Listing. 
All Shares or other securities delivered under the Plan pursuant to any Award or
the exercise thereof shall be subject to such restrictions as the Committee may
deem advisable under the Plan, applicable federal or state securities laws and
regulatory requirements, and the Committee may cause appropriate entries to be
made with respect to, or legends to be placed on the certificates for, such
Shares or other securities to reflect such restrictions.  The Company shall not
be required to deliver any Shares or other securities covered by an Award unless
and until the requirements of any federal or state securities or other laws,
rules or regulations (including the rules of any securities exchange) as may be
determined by the Company to be applicable are satisfied.

 

(vii)                           Section 409A Provisions.  Notwithstanding
anything in the Plan or any Award Agreement to the contrary, to the extent that
any amount or benefit that constitutes “deferred compensation” to a Participant
under Section 409A and applicable guidance thereunder is otherwise payable or
distributable to a Participant under the Plan or any Award Agreement solely by
reason of the occurrence of a Change in Control or due to the Participant’s
disability or “separation from service” (as such term is defined under Section
409A), such amount or benefit will not be payable or distributable to the
Participant by reason of such circumstance unless the Committee determines in
good faith that (i) the circumstances giving rise to such Change in Control,
disability or separation from service meet the definition of a change in
ownership or control, disability, or separation from service, as the case may
be, in Section 409A(a)(2)(A) of the Code and applicable proposed or final
regulations, or (ii) the payment or distribution of such amount or benefit would
be exempt from the application of Section 409A by reason of the short-term
deferral exemption or otherwise.  Any payment or distribution that otherwise
would be made to a Participant who is a Specified Employee (as determined by the
Committee in good faith) on account of separation from service may not be made
before the date which is six months after the date of the Specified Employee’s
separation from service (or if earlier, upon the Specified Employee’s death)
unless the payment or distribution is exempt from the application of Section
409A by reason of the short term deferral exemption or otherwise.

 

(viii)                        Change in Control.  The Committee shall have the
discretion, at the time an Award is granted, to determine the treatment of the
Award in the event of a Change in Control.  Such treatment shall be set forth in
terms of the applicable award agreement evidencing the Award.

 

14

--------------------------------------------------------------------------------


 

Section 7.              Amendment and Termination; Corrections

 

(a)           Amendments to the Plan.  The Board may amend, alter, suspend,
discontinue or terminate the Plan at any time; provided, however, that,
notwithstanding any other provision of the Plan or any Award Agreement, prior
approval of the stockholders of the Company shall be required for any amendment
to the Plan that:

 

(i)                                     requires stockholder approval under the
rules or regulations of the Securities and Exchange Commission, the NASDAQ Stock
Exchange or any other securities exchange that are applicable to the Company;

 

(ii)                                  increases the number of shares authorized
under the Plan as specified in Section 4(a) of the Plan;

 

(iii)                               increases the number of shares subject to
the limitation contained in Section 4(d)(i) or Section 4(d)(ii) of the Plan or
the dollar amount subject to the limitation contained in Section 4(d)(iii) of
the Plan;

 

(iv)                              would cause Section 162(m) to become
unavailable with respect to the Plan or permits repricing of Options or Stock
Appreciation Rights which is prohibited by Section 3(a)(v) of the Plan; or

 

(v)                                 permits the award of Options or Stock
Appreciation Rights at a price less than 100% of the Fair Market Value of a
Share on the date of grant of such Option or Stock Appreciation Right, contrary
to the provisions of Section 6(a)(i) and Section 6(b)(ii) of the Plan.

 

(b)           Amendments to Awards.  Subject to the provisions of the Plan, the
Committee may waive any conditions of or rights of the Company under any
outstanding Award, prospectively or retroactively.  Except as otherwise provided
in the Plan, the Committee may amend, alter, suspend, discontinue or terminate
any outstanding Award, prospectively or retroactively, but no such action may
adversely affect the rights of the holder of such Award without the consent of
the Participant or holder or beneficiary thereof.  The Company intends that
Awards under the Plan shall satisfy the requirements of Section 409A to avoid
any adverse tax results thereunder, and the Committee shall administer and
interpret the Plan and all Award Agreements in a manner consistent with that
intent.  If any provision of the Plan or an Award Agreement would result in
adverse tax consequences under Section 409A, the Committee may amend that
provision (or take any other action reasonably necessary) to avoid any adverse
tax results and no action taken to comply with Section 409A shall be deemed to
impair or otherwise adversely affect the rights of any holder of an Award or
beneficiary thereof.

 

(c)           Correction of Defects, Omissions and Inconsistencies.  The
Committee may correct any defect, supply any omission or reconcile any
inconsistency in the Plan or in any Award or Award Agreement in the manner and
to the extent it shall deem desirable to implement or maintain the effectiveness
of the Plan.

 

15

--------------------------------------------------------------------------------


 

Section 8.              Income Tax Withholding

 

In order to comply with all applicable federal, state, local or foreign income
tax laws or regulations, the Company may take such action as it deems
appropriate to ensure that all applicable federal, state, local or foreign
payroll, withholding, income or other taxes, which are the sole and absolute
responsibility of a Participant, are withheld or collected from such
Participant.  In order to assist a Participant in paying all or a portion of the
applicable taxes to be withheld or collected upon exercise or receipt of (or the
lapse of restrictions relating to) an Award, the Committee, in its discretion
and subject to such additional terms and conditions as it may adopt, may permit
the Participant to satisfy such tax obligation by (a) electing to have the
Company withhold a portion of the Shares otherwise to be delivered upon exercise
or receipt of (or the lapse of restrictions relating to) such Award with a Fair
Market Value equal to the amount of such taxes (but only to the extent of the
minimum amount required to be withheld under applicable laws or regulations) or
(b) delivering to the Company Shares other than Shares issuable upon exercise or
receipt of (or the lapse of restrictions relating to) such Award with a Fair
Market Value equal to the amount of such taxes.  The election, if any, must be
made on or before the date that the amount of tax to be withheld is determined.

 

Section 9.              General Provisions

 

(a)           No Rights to Awards.  No Eligible Person, Participant or other
Person shall have any claim to be granted any Award under the Plan, and there is
no obligation for uniformity of treatment of Eligible Persons, Participants or
holders or beneficiaries of Awards under the Plan.  The terms and conditions of
Awards need not be the same with respect to any Participant or with respect to
different Participants.

 

(b)           Award Agreements.  No Participant shall have rights under an Award
granted to such Participant unless and until an Award Agreement shall have been
duly executed on behalf of the Company and, if requested by the Company, signed
by the Participant, or until such Award Agreement is delivered and accepted
through an electronic medium in accordance with procedures established by the
Company.

 

(c)           Plan Provisions Control.  In the event that any provision of an
Award Agreement conflicts with or is inconsistent in any respect with the terms
of the Plan as set forth herein or subsequently amended, the terms of the Plan
shall control.

 

(d)           No Rights of Stockholders.  Except with respect to Restricted
Stock and Stock Awards, neither a Participant nor the Participant’s legal
representative shall be, or have any of the rights and privileges of, a
stockholder of the Company with respect to any Shares issuable upon the exercise
or payment of any Award, in whole or in part, unless and until such Shares have
been issued.

 

(e)           No Limit on Other Compensation Arrangements.  Nothing contained in
the Plan shall prevent the Company or any Affiliate from adopting or continuing
in effect other or additional compensation plans or arrangements, and such plans
or arrangements may be either generally applicable or applicable only in
specific cases.

 

16

--------------------------------------------------------------------------------


 

(f)            No Right to Employment.  The grant of an Award shall not be
construed as giving a Participant the right to be retained as an employee of the
Company or any Affiliate, or the right to be retained as a director, nor will it
affect in any way the right of the Company or an Affiliate to terminate a
Participant’s employment at any time, with or without cause, or remove a
director in accordance with applicable law.  In addition, the Company or an
Affiliate may at any time dismiss a Participant from employment, or remove a
director who is a Participant, free from any liability or any claim under the
Plan or any Award, unless otherwise expressly provided in the Plan or in any
Award Agreement.  By participating in the Plan, each Participant shall be deemed
to have accepted all the conditions of the Plan and the terms and conditions of
any rules and regulations adopted by the Committee and shall be fully bound
thereby.

 

(g)           Governing Law.  The internal law, and not the law of conflicts, of
the State of Utah shall govern all questions concerning the validity,
construction and effect of the Plan or any Award, and any rules and regulations
relating to the Plan or any Award.

 

(h)           Severability.  If any provision of the Plan or any Award is or
becomes or is deemed to be invalid, illegal or unenforceable in any jurisdiction
or would disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the purpose or intent of
the Plan or the Award, such provision shall be stricken as to such jurisdiction
or Award, and the remainder of the Plan or any such Award shall remain in full
force and effect.

 

(i)            No Trust or Fund Created.  Neither the Plan nor any Award shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any Affiliate and a Participant or
any other Person.  To the extent that any Person acquires a right to receive
payments from the Company or any Affiliate pursuant to an Award, such right
shall be no greater than the right of any unsecured general creditor of the
Company or any Affiliate.

 

(j)            Other Benefits.  No compensation or benefit awarded to or
realized by any Participant under the Plan shall be included for the purpose of
computing such Participant’s compensation or benefits under any pension,
retirement, savings, profit sharing, group insurance, disability, severance,
termination pay, welfare or other benefit plan of the Company, unless required
by law or otherwise provided by such other plan.

 

(k)           No Fractional Shares.  No fractional Shares shall be issued or
delivered pursuant to the Plan or any Award, and the Committee shall determine
whether cash shall be paid in lieu of any fractional Share or whether such
fractional Share or any rights thereto shall be canceled, terminated or
otherwise eliminated.

 

(l)            Headings.  Headings are given to the sections and subsections of
the Plan solely as a convenience to facilitate reference.  Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Plan or any provision thereof.

 

17

--------------------------------------------------------------------------------


 

(m)          Consultation With Professional Tax and Investment Advisors.  The
holder of any Award granted hereunder acknowledges that the grant, exercise,
vesting or any payment with respect to such an Award, and the sale or other
taxable disposition of the Shares acquired pursuant to the Plan, may have tax
consequences pursuant to the Code or under local, state or international tax
laws.  Such a holder further acknowledges that such holder is relying solely and
exclusively on the holder’s own professional tax and investment advisors with
respect to any and all such matters (and is not relying, in any manner, on the
Company or any of its employees or representatives).  Finally, such a holder
understands and agrees that any and all tax consequences resulting from the
Award and its grant, exercise, vesting or any payment with respect thereto, and
the sale or other taxable disposition of the Shares acquired pursuant to the
Plan, is solely and exclusively the responsibility of such holder without any
expectation or understanding that the Company or any of its employees,
representatives or Affiliates will pay or reimburse such holder for such taxes
or other items.

 

(n)           Foreign Employees and Foreign Law Considerations.  The Committee
may grant Awards to Eligible Persons who are foreign nationals, who are located
outside the United States, who are United States citizens or resident aliens on
global assignments in foreign nations, who are not compensated from a payroll
maintained in the United States, or who are otherwise subject to (or could cause
the Company to be subject to) legal or regulatory provisions of countries or
jurisdictions outside the United States, on such terms and conditions different
from those specified in the Plan as may, in the judgment of the Committee, be
necessary or desirable to foster and promote achievement of the purposes of the
Plan, and, in furtherance of such purposes, the Committee may make such
modifications, amendments, procedures, or subplans as may be necessary or
advisable to comply with such legal or regulatory provisions.

 

(o)           Blackout Periods.  Notwithstanding any other provision of this
Plan or any Award to the contrary, the Company shall have the authority to
establish any “blackout” period that the Company deems necessary or advisable
with respect to any or all Awards.  All rights granted by the Plan or any Award
Agreement, or any transactions encompassed by the Plan or any Award Agreement,
are subject to the Company’s Insider Trading Policy.  Nothing in this Plan is
intended to circumvent or authorize the circumvention of the Company’s Insider
Trading Policy.

 

Section 10.            Effective Date of the Plan

 

The Plan shall be effective upon its adoption by the Board, provided, however,
that in the event the Plan is not approved by the stockholders of the Company
within one year thereafter, the Plan will be terminated and all Awards granted
under the Plan will be terminated and deemed null and void, provided, however,
that with respect to any Shares (including Shares of Restricted Stock) issued
under the Plan prior to such termination, the Plan shall be deemed to be
effective, provided further, that no Award may vest and no Shares (including
Shares of Restricted Stock) may be issued under the Plan prior to approval of
the Plan by the stockholders of the Company.  The Plan shall be subject to
approval by the stockholders of the Company at an annual meeting of stockholders
of the Company to be held in August 2012.

 

18

--------------------------------------------------------------------------------


 

On and after stockholder approval of the Plan, awards may continue to be granted
under the 2009 Plan to the extent Shares are available for issuance under that
plan, and all outstanding awards previously granted under the 2009 Plan shall
remain outstanding and subject to the terms of the 2009 Plan; provided, however,
that any Shares subject to any award under the 2009 Plan that, after the
effective date of this Plan, are not purchased or are forfeited or reacquired by
the Company, or otherwise not delivered due to termination or cancellation of
such award, shall be available for issuance under Section 4(a) of this Plan, not
the 2009 Plan, up to a maximum of 400,000 shares.

 

Section 11.            Term of the Plan

 

No Award shall be granted under the Plan after ten years from the earlier of the
date of adoption of the Plan by the Board or the date of stockholder approval or
any earlier date of discontinuation or termination established pursuant to
Section 7(a) of the Plan; provided, however, that in the case of a Performance
Award intended to be “qualified performance-based compensation,” no such
Performance Award shall be granted under the Plan after the fifth year following
the year in which stockholders approved the Performance Goals unless and until
the Performance Goals are re-approved by the stockholders.  However, unless
otherwise expressly provided in the Plan or in an applicable Award Agreement,
any Award theretofore granted may extend beyond such dates, and the authority of
the Committee provided for hereunder with respect to the Plan and any Awards,
and the authority of the Board to amend the Plan, shall extend beyond the
termination of the Plan.

 

19

--------------------------------------------------------------------------------